Title: To Thomas Jefferson from James Dinsmore, 12 February 1802
From: Dinsmore, James
To: Jefferson, Thomas


          
            Sir
            Monticello Feb 12th 1802
          
          nothing Material has occured Since My last of the 23d Ult. I am Still engaged in the dining room. & have got one of the arches up I Send you Inclosed two designs of a Sash for the arch leading to the bow, & will be glad of your determination or for any other design you may prefer. that I may get them Made, to further the work I will Make them at night as they must be put in before the architrave is put up. I find there has been a Mistake in the large patrias for the spaces between the Mutules in the cornice of the bow they are 11 incs. & the projection of the plenceer is only 9 incs so that they are 2 incs two large the dimensions given for them was 9 ins by 11 in. you will have to get 22 (the number wanted) Made of 9 inchis diameter. the sooner they arrive here the better as they ought to be put on before the paistirers scaffold is Struck. I Shall want some Isinglass to put in the glue, a peice of Spunge, and two or three painters brushes of different sizes which Might Come along with them. Prince Ruspoli Called here yesterday. he was attend by Mr Randolph—Mr Wanschare will be obliged if you will send him ten Dollars.
          I am Sir with Respect
          
            Jas. Dinsmore
          
          
            nails made from the 18th. Jan to the 6th Feb.
            
              
                d
                lbs
                }
                 
              
              
                XX.
                165.6.
                 
              
              
                XVI.
                109.8
                 
              
              
                X.
                218.7.
                amnt of nails Sold from 23d Jan. to the 12th Feb
              
              
                VIII.
                 81.7.
                 
              
              
                VI.
                 84.7.
                £21—15— 7
              
              
                IV.
                 32.
              
              
                 
                692.5 
                 
                Cash rcd—£ 0  0 00
              
            
          
        